Luke, J.
This ease arose as an action for damages on account of an alleged breach of the following contract entered.into between plaintiff and defendant: "In consideration of the mutual undertakings hereinafter set forth, it is agreed by and between The C-E-C Law List Company, a corporation duly organized under the laws of the State of New York, and the undersigned attorney: Sec. 1. The C-E-C Law List Company on its part.agrees: 1. Eepreséntation. To enter said attorney’s name in The C-E-C Law List as one of three of said list in and for Atlanta, Ga., and refer to said attorney all near-by towns where said list is not represented by resident attorney. 2. Inducements to forwarders. 'To supervise generally ’all representatives appearing in The C-E-C Law List, protecting forwarders against loss arising out of failure to account for moneys received.- Sec. 2. The undersigned attorneys-on their part agree: 1. Eepresentátion. To pay The C-E-C Law List Company the sum of $200.00, payable one half July, 1st, one half January 1st, for one year’s representation; said .payment being made in consideration of the editing, publishing, and circulating *372the C-E-C Directory. 3. Fidelity and promptness.. Any claim received against a client that . . can not consistently prosecute without prejudice will be immediately returned to forwarder without charge. 3. Commissions. Where no special arrangements for other terms are made prior to ‘collections, our charges for handling of all business submitted by forwarding attorneys will be in accordance with schedule' of fees submitted with the item of business, or, in the absence of such schedule,' by the following rates, to wit: Collections without suit, on amounts up to $300, 10 per cent.; on excess of $200 up to $500, 7 per gent.; on excess of $500 up to $1,000, 5 per cent.; on excess over $1,000, 2 1-2 per cent.; minimum'fee, $3.00; claims under $6.00, 50 per cent. Collections by suit, the same fees as if collected without suit, unless an agreement is actually made with forwarding attorney that an-additional fee may be charged. Expenses. No expenses to be charged to forwarding attorney unless especially authorized in advance. Bar association rates: Where bar rates obtain, attorney must on each claim notify, forwarding attorney of the fact and obtain his consent to local. schedule before action is taken, otherwise abide by rates stipulated by forwarding attorney. Division with forwarding attorney. All charges for handling of claims to be divided with the forwarding attorney on basis of mutual services and in accordance with the prevailing custom of one third to forwarding attorney where other terms are not especially arranged. Se'c. 3. It is mutually agreed that this contract shall terminate two years from date, unless sooner terminated by The C-E-C Law List Company, which reserves the right to cancel at any time by returning the unearned portion of this subscription. Dated June 30, 1915. Signed: Anderson, Slate & D’Orr. Accepted: The C-E-C Law List Company, by Samuel Taylor, Pres.” ,
The plaintiff alleged that the defendant breached the contract by cancelling it July 1, 1916, and that by reason of this breach they suffered damage in the sum of $10,000, the amount they would have earned as fees from .business forwarded them through • the medium of advertising furnished‘by the book circulated by the defendant. The petition was dismissed on demurrer, the court sustaining paragraph 2 of the demurrer, which is as follows: “Defendant demurs generally to said petition, because it affirmatively appears, from the contract which is attached as an exhibit, that the *373defendant reserved the right to cancfel the contract at any time,, by returning the unearned portion of the subscription, and it affirm-, atively appears from the petition as a.whole that the subscription price of $200 was for the period from July 1, 1915, to June 30, 1916, and that the contract was terminated on June 30, 1916, and, therefore^ no unearned portion of the subscription price was due to the plaintiff.” The court did not err in, sustaining the demurrer and dismissing the suit. The petition was subject to other grounds of the demurrer, which would work a dismissal of the suit. See Crittenden v. Southern Home Building & Loan Association, 111 Ga. 266 (5) (36 S. E. 643). The damages claimed were remote, uncertain, and speculative. See Thornton v. Cordell, 8 Ga. App. 588 (4) (70 S. E. 17).

Judgment affirmed.'


Wade, C. J., and Jenlcins, J., concur.